PER CURIAM.
Appellant, Elijah White, appeals from an order entered by the probate division of the circuit court. We affirm the order appealed in all respects except that portion of the order concerning costs to the Guy Bennett Rubin, P.A. law firm.
On the record before us, it appears that there was no evidence presented to the court concerning the amount of Rubin’s costs. No costs affidavits were-filed and no credit was given to appellant for the costs incurred in a related action.
We accordingly reverse that portion of the courts order awarding costs to Rubin, P.A. and remand to the trial court to conduct a hearing to consider the amount of costs and other matters including but not limited to an offset of costs incurred by appellant in a related action.
REVERSED AND REMANDED.
FARMER, SHAHOOD and GROSS, JJ., concur.